   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 1 of 15 PAGEID #: 369




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       :
                                                :
               Plaintiff,                       :
                                                :    Case No. 2:20-cr-157 (2)
       v.                                       :
                                                :    Chief Judge Algenon L. Marbley
NICOLE GEORGES,                                 :
                                                :
               Defendant.                       :

                                     OPINION & ORDER

       This matter is before the Court on the Government’s First and Second Motions in limine,

(ECF No. 59 & 60). The Court issued oral decisions on the motions at the Friday, September 10,

2021 final pretrial conference, but sets forth its reasoning more fully herein. For the following

reasons, Government’s First Motion is GRANTED in part, and DENIED in part, but

WITHOLDS RULING on admissibility regarding portions of each motion, stylized as the

Government’s Charging Decisions and Initiatives; and Whether Others Committed the Same

Crimes under Rules 401 and 403.

                                   I.      BACKGROUND

       On September 22, 2020, the United States returned a fifteen-count indictment against

Defendants Jimmy Henry and Nicole Georges. (ECF No. 5). Only one count, Count Eleven for

soliciting and receiving health care kickbacks in violation of 42 U.S.C. § 1320a-7b(b)(1)(B),

includes Ms. Georges. (Id. ¶¶ 47–48). On June 8, 2021, the Grand Jury returned a superseding

indictment as to Ms. Georges, modifying the existing charges. Ms. Georges is now charged with

two counts: Count One for conspiracy to defraud the United States and to violate the anti-kickback

statute in violation of 18 U.S.C. § 371; and Count Two for soliciting and receiving health care

                                                1
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 2 of 15 PAGEID #: 370




kickbacks in violation of 42 U.S.C. § 1320a-7b(b)(1)(B) as well as 18 U.S.C. § 2, which provides

for accomplice liability. (ECF No. 41 ¶¶ 42–43).

        The superseding indictment alleges that Ms. Georges aided and abetted Dr. Henry in

knowingly and willfully soliciting renumeration in return for purchasing, leasing, ordering, and

arranging for and recommending the purchase of a significant increase in Subsys prescriptions.

(Id. ¶ 43). Subsys is a fentanyl-based sublingual spray. (Id. ¶ 7). Ms. Georges was previously

employed by Insys Therapeuticals, which marketed Subsys. (Id. ¶¶ 1, 7).

        The alleged kickback scheme arises from Dr. Henry’s participation in a “speaking

program” conducted by Insys, wherein Henry received payments for his participation. (Id. ¶ 34).

The indictment alleges that as Dr. Henry participated in the speaker program, the number of

prescriptions he wrote for Subsys that were reimbursed through Medicare and Ohio Medicaid rose.

(Id. ¶ 40).

        On September 1, 2021, the Government filed two motions in limine. The first raises eight

issues, the Government asserts, concerning jury nullification: (1) prohibiting the Defendant from

remarking on the list of Government witnesses as well as the Government’s decision to call those

witnesses; (2) prohibiting Defendant’s use of out-of-court statements by Defendant or anyone else

offered to prove the truth of the matter asserted; (3) barring Defendant from referencing the

Government’s decision to charge and pursue certain enforcement strategies; (4) excluding any

argument regarding jury nullification; (5) prohibiting the reference of any potential sentence or

other collateral consequences; (6) barring Defense counsel from introducing personal opinions of

the Defendant; (7) excluding “interview reports prepared by law enforcement to impeach

[G]overnment witnesses”; and (8) prohibiting the use of specific examples of good conduct

provided to establish a pertinent character trait of Defendant. (ECF 59).



                                                 2
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 3 of 15 PAGEID #: 371




       The Government’s second motion concerns conduct allegedly committed by others:

namely, Insys employees. This motion raises two issues: (1) barring Defendant from presenting

evidence of similar crimes allegedly committed by other Insys employees as irrelevant; and (2)

even if relevant, excluding such acts as unhelpful to the trier of fact under Federal Rule of Evidence

403. (ECF 60).

                                II.        STANDARD OF REVIEW

                                      A.     Motions in Limine

       Courts should “exclude evidence on a motion in limine only when that evidence is

determined to be clearly inadmissible on all potential grounds.” Delay v. Rosenthal Collins Grp.,

LLC, No. 2:07-CV-568, 2012 WL 5878873, at *2 (S.D. Ohio Nov. 21, 2012). Thus, “[w]hen a

court is unable to determine whether or not certain evidence is clearly inadmissible, evidentiary

rulings should be deferred until trial so that questions of foundation, relevancy and potential

prejudice can be resolved in the proper context.” Id. Orders in limine which exclude broad

categories of evidence should seldom be employed. The better practice is to deal with questions of

admissibility as they arise. Sperberg v. Goodyear Tire & Rubber Co., 519 F.2d 708, 712 (6th Cir.

1975); see also Morrison v. Stephenson, No. 2:06-CV-283, 2008 WL 343176, at *1 (S.D. Ohio

Feb. 5, 2008) (“Courts ... are generally reluctant to grant broad exclusions of evidence in limine,

because a court is almost always better situated during the actual trial to assess the value and utility

of evidence.”). “Whether or not to grant a motion in limine falls within the sound discretion of the

trial court.” Delay, 2012 WL 5878873, at *2. Additionally, “[a] ruling on a motion in limine is no

more than a preliminary, or advisory, opinion that falls entirely within the discretion of the district

court.” United States v. Yannott, 42 F.3d 999, 1007 (6th Cir. 1994) (citing United States v. Luce,




                                                   3
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 4 of 15 PAGEID #: 372




713 F.2d 1236, 1239 (6th Cir. 1983)). Thus, this Court “may change its ruling at trial for whatever

reasons it deems appropriate.” Id.

                              B.      Applicable Rules of Evidence

       Evidence that is not relevant is not admissible. Fed. R. Evid. 402. Evidence is relevant, and

therefore generally admissible, so long as it “has any tendency to make a fact more or less

probable,” and so long as “the fact is of consequence in determining the action.” Fed. R. Evid. 401.

“The standard for relevancy is ‘extremely liberal’ under the Federal Rules of Evidence.” Dortch

v. Fowler, 588 F.3d 396, 400 (6th Cir. 2009) (internal citation omitted). “[A] piece of evidence

does not need to carry a party’s evidentiary burden in order to be relevant.” Id. at 401.

Additionally, evidence can be relevant even if it does not relate to a fact in dispute, provided the

evidence supplies background information about a party or issue. See Fed. R. Evid. 401 Advisory

Committee’s Notes (“Evidence which is essentially background in nature can scarcely be said to

involve disputed matter, yet it is universally offered and admitted as an aid to understanding.”).

Assuming evidence is relevant, Rule 403 nonetheless grants trial courts discretion to exclude that

evidence “if its probative value is substantially outweighed” by the risk of “unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403.

       Generally, hearsay is inadmissible, unless an exception to the hearsay rule applies. Fed. R.

Evid. 801, 802. Evidence that would constitute hearsay for one use may be considered excluded

from the definition of hearsay altogether in other instances. For example, a statement by a party

opponent is considered “not hearsay,” but that same statement offered by the party that made the

statement fits squarely within the general prohibition. Id.




                                                 4
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 5 of 15 PAGEID #: 373




       Additionally, relevant evidence of character, character trait, or other acts is likewise

inadmissible under Rule 404 “to show that on a particular occasion the person acted in accordance

with the character.” Fed. R. Evid. 404(b)(1). “[E]vidence may be admissible for another purpose,

such as proving motive, opportunity, intent, preparation, plan, knowledge, identity, absence of

mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

       Finally, Rule 405 permits the introduction of certain character evidence through limited

means, in special circumstances. Fed. R. Evid. 405(a), 405(b). Typically, “when evidence of a

person’s character or character trait is admissible, it may be proved by testimony about the person’s

reputation or by testimony in the form of an opinion.” Fed. R. Evid. 405(a). Where a relevant

character trait is at issue—precisely, “when a person’s character or character trait is an essential

element of a charge, claim, or defense”—specific instances of relevant conduct may be introduced.

Fed. R. Evid. 405(b). It is within this framework that this Court considers the Government’s

Motions.

                                   III.    LAW & ANALYSIS

                       A. Government’s Failure to Call Certain Witnesses

       First, the Government moves to bar the Defendant from referencing the Government’s

failure to call any witness during its case-in-chief. (ECF No. 59). To support this contention, the

Government asserts that strategic or practical reasons may prohibit the Government from calling

all of its witnesses. Id. Moreover, the Government argues, such comments might confuse the

jury. Finally, the prosecution contends that drawing a negative inference—for example, that such

omitted testimony would have been adverse to the Government’s case—would be impermissible.

Id. For this last proposition, the Government relies on an out of circuit opinion and a Sixth

Circuit decision interpreting Kentucky law. Id.



                                                  5
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 6 of 15 PAGEID #: 374




       In the Sixth Circuit, the reverse is true. “[A] party, without prior court approval, may

make an adverse inference from the other party’s failure to call witnesses.” MacNaughton v.

United States, 888 F.2d 418, 423 (6th Cir. 1989) (citing United States v. Blakemore, 489 F.2d

193, 195 (6th Cir. 1973)). The propriety of drawing such an adverse inference, however, is not

unqualified. In Blakemore, the Sixth Circuit held that for a party to draw such an inference two

conditions must be satisfied: (1) “the witnesses [must be] peculiarly within the other party's

power to produce and [2] … their testimony [must] elucidate the events at issue.” Id.

       Thus, the relevant inquiry is not whether such comments or inferences can be made at all,

but instead, whether the witnesses in question are “peculiarly within the power” of the

Government “to produce and if their testimony would elucidate the events at issue.” Id. Implicit

in this rule, then, is a rejection of the notion that comments meeting the Blakemore test would

confuse a jury or that drawing such an adverse inference is improper. Accordingly, the potential

comments to be made at trial must be considered in light of the Blakemore analysis.

       Yet, because it is unclear: (1) whether the Government intends to call all of its witnesses

at this stage of the litigation; and (2) whether those witnesses are “peculiarly within the power”

of the Government “to produce and if their testimony would elucidate the events at issue,” any

attempts at the Blakemore analysis would be premature. Id. Thus, the Government’s Motion is

DENIED.

    B. Defendant’s Out-of-Court Statements Offered for the Truth of the Matter Asserted

       Next, the Government seeks to preclude the Defendant from introducing her own out-of-

court statements offered for the truth of the matter asserted through any witness. (ECF No. 59).

Here, the Government points to Rules 801 and 802. Id.




                                                 6
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 7 of 15 PAGEID #: 375




       Rule 801 provides for both the definition of hearsay as well as explicit exclusions from

that rule. The most pertinent here: “An Opposing Party’s Statement” under 801(d)(2). Fed. R.

Evid. 801(d)(2). While such out-of-court statements are generally considered hearsay, the same

are admissible when “offered against an opposing party.” Id. “When offered by the Defendant,

[however], such statements are classic, self-serving inadmissible hearsay.” United States v.

Bravata, No. 11-CR-20314, 2013 WL 692955, at *1 (E.D. Mich. Feb. 26, 2013). Thus, “[u]nder

Rule 801(d)(2)(A), a party’s statement is admissible as non-herasay only if it is offered against

that party.” Stalbosky v. Belew, 205 F.3d 890, 894 (6th Cir. 2000).

Accordingly, this motion is GRANTED.

                            C. Jury Nullification and Similar Concerns

       The Government also contends that the Defendant should be barred from making

arguments that encourage jury nullification, jurors to disregard their oaths, or jurors to fail to

follow the law. (ECF No. 59). The Government argues each of these arguments is improper. Id.

       Jury nullification is the “unreviewable and unreversible power in the jury, to acquit in

disregard of the instructions on the law given by the trial judge.” United States v. Dougherty, 473

F.2d 1113, 1132 (D.C. Cir. 1972). The doctrine embraces the idea that the jury may “as a buffer

between the accused and the state … reach a verdict despite what may seem clear [under the]

law.” United States v. Krzyske, 836 F.2d 1013, 1021 (6th Cir. 1988). To that end, the jury

supplies “play in the joints” within our judicial system by providing “a safety valve for

exceptional cases.” Dougherty, 473 F.2d at 1134.

       While juries have the power of nullification, “courts will not encourage this, provide jury

instructions acknowledging it, or allow lawyers to argue overtly for it.” Wofford v. Woods, 969

F.3d 685, 709 (6th Cir. 2020), cert. denied, 141 S. Ct. 1745 (2021). Courts that have considered



                                                  7
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 8 of 15 PAGEID #: 376




whether jury instruction on nullification should be permitted “almost uniformly held that a

criminal defendant” has no such right. United States v. Trujillo, 714 F.2d 102, 105–06. (11th

Cir. 1983) (collecting Circuit cases). This view is shared by the Sixth Circuit. Krzyske, 836 F.2d

at 1021 (“[W]e are compelled to approve the district court’s refusal to discuss jury nullification

with the jury. To have given an instruction on nullification would have undermined the impartial

determination of justice based on law.”).

       Flowing from the court’s role regarding jury nullification is the role of counsel. While

the prohibition against encouraging or instructing the jury on nullification is strongest vis-à-vis

the court, the general proscription concerning counsel is also somewhat robust. Accordingly,

express appeals for jurors to disregard the law are generally forbidden. For example, in United

States v. Trujillo, the Eleventh Circuit found that the district court properly excluded defense

counsel argument that “notwithstanding the law, [the defendant’s] governmental cooperation …

entitled him to a not guilty verdict.” Trujillo, 714 F.2d at 105. But see United States v.

Gallagher, 83 Fed. App’x 742, 744 (6th Cir. 2003) (affirming the district court decision despite

that court’s failure to “seriously rein in” defense counsel’s argument to “the jury, during his

opening and closing statements, virtually to ignore the law and find [defendant] not guilty.”).

Moreover, indirect appeals are also disfavored. See, e.g., United States v. Walsh, 654 Fed. App’x

689, 697 (finding no abuse of discretion regarding the district court’s granting of a motion in

limine precluding defendants “from arguing or presenting evidence on topics” relating to whether

the various violated prohibitions against marijuana should be proscribed at all.).




                                                  8
   Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 9 of 15 PAGEID #: 377




       Thus, there is a distinction between the jury’s power of nullification and the “court’s duty

to uphold the law and to apply it impartially.” United States v. Krzyske, 836 F.2d 1013, 1021

(6th Cir. 1988). Accordingly, this Court’s fidelity to that duty is consistent with the exclusion of

argument explicitly encouraging jurors to disregard applicable law. This Court is hesitant,

however, to issue a blanket exclusion concerning all arguments that could conceivably be

construed as encouraging the jury to disregard its duty. Concerning attempts to advance such

indirect arguments, this Court will so rule during trial. To the extent Defendant advances

express arguments of jury nullification, this motion is GRANTED.

                      D. Defendant’s Family, Age, Similar Personal Factors

       The Government also argues that any evidence or argument regarding Defendant’s

family, health, age, or other similar personal factors should be barred. (ECF No. 59). Moreover,

the Government implies, admitting such aspects of the Defendant may provide a specific vehicle

for jury nullification. Id. The Government relies on three district court decisions and three out of

circuit opinions. Id. (citing United States v. Frazier, 443 F. Supp 3d 885, 902 (M.D. Tenn.

2020); United States v. Duval, 865 F. Supp. 2d. 803, 809 (E.D. Mich. 2012); United States v.

United Memorial Hosp., No. 1:01-CR-238 RAE ALL, 2002 WL 32998218, at *2 (W.D. Mich.

Aug. 21, 2002); United States v. Thompson, 253 F.3d 700, 2001 WL 498430, at *16 (5th Cir.

Apr. 9, 2001); United States v. Thomas, 116 F.3d 606, 614 (2d Cir. 1997); United States v.

Sepulveda, 15 F.3d 1161, 1190 (1st Cir. 1993)). The lone Sixth Circuit opinion is an unpublished

decision: United States v. Walsh, 654 F. App’x 689, 697 (6th Cir. 2016). Id.

       The Defendant relies on this Court’s decision in United States v. Ledbetter, 188 F. Supp.

3d 674 (S.D. Ohio 2016) (Marbley, J) aff'd, 929 F.3d 338 (6th Cir. 2019). (ECF No. 63). There,

Defendant emphasizes, this Court noted the lack of controversy associated with offering



                                                 9
  Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 10 of 15 PAGEID #: 378




background information presented to provide “an aid to understanding.” Id. (citing United States

v. Ledbetter, 188 F. Supp. 3d 674 (S.D. Ohio 2016) (Marbley, J) aff'd, 929 F.3d 338 (6th Cir.

2019)).

          The standard articulated by this Court in previous decisions is derived from the Advisory

Committee’s Notes to the 1972 Proposed Rules. These Notes provide helpful instruction. United

States v. Vonn, 535 U.S. 55, 64, n.6 (2002) (“In the absence of a clear legislative mandate, the

Advisory Committee’s Notes provide a reliable source of insight into the meaning of a rule,

especially when, as here, the rule was enacted precisely as the Advisory Committee proposed”);

Beech Aircraft Corp., v. Rainey, 488 U.S. 153, 165–66, n.9 (1988) (Because “Congress did not

amend the Advisory Committee’s draft in any way … the Committee’s commentary is

particularly relevant in determining the meaning of the document Congress enacted.”). See also

H.R. Rep. No. 93-650 (1973) (where congresspeople proposed deleting and amending rules

promulgated by the committee but made no mention of Rule 401); S. Rep. No. 93-1277 (1973)

(same). The Advisory Committee’s Notes state, as set forth above, that “[e]vidence which is

essentially background in nature can scarcely be said to involve disputed matter, yet it is

universally offered and admitted as an aid to understanding.” Advisory Committee’s Notes on

Fed. Rule Evid. 401. (emphasis added). Moreover, the Notes continue, “[a] rule limiting

admissibility to evidence directed to a controversial point would invite the exclusion of helpful

evidence.” Id. Thus, while this Court agrees that arguments encouraging impermissible

considerations by the jury are generally intolerable, the Government’s broad request to keep out

all mentions of the Defendant’s age, health, family or similar personal factors is better dealt with

in the context of a concrete and pointed objection during trial. Accordingly, the Government’s

Motion is DENIED.



                                                 10
  Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 11 of 15 PAGEID #: 379




                       E. Potential Punishment or Collateral Consequences

        Additionally, the Government asserts that any mention of punishment or collateral

consequences stemming from a conviction should be barred. (ECF No. 59).

        The Sixth Circuit’s holding in United States v. Bender is consistent with this request. 265

F.3d 464 (6th Cir. 2001). There, the Court was reviewing a challenge to the district court’s ruling

that barred defense counsel from making similar comments about punishment during the guilt

phase of trial. Id. at 472. The Sixth Circuit held that “the district court did not err in prohibiting

… counsel from mentioning … possible punishment to the jury.” Id. The Court buttressed this

conclusion by pointing to the Supreme Court case Shannon v. United States, 512 U.S. 573, 579

(1994), where the Court noted that “[i]t is well established that when a jury has no sentencing

function, it should be admonished to reach its verdict without regard to what sentence might be

imposed.” Id. (internal quotations omitted). See also United States v. Chesney, 86 F.3d 564, 574

(6th Cir. 1996) (finding that “argument about possible punishment … [was] foreclosed by well-

settled precedent.”). Additionally, because punishment, broadly conceived, may include

collateral consequences attendant with criminal conviction, it is likewise inappropriate for the

jury to consider.

        Accordingly, Government’s motion to bar comments about potential punishment and

collateral consequences is GRANTED.

          F. Defense Counsel’s Personal Opinion and/or Relationship with Defendant

        Next, the Government seeks to exclude the personal opinions as well as information

concerning defense counsel’s relationship with Defendant, relying on Wogenstahl v. Mitchell,

668 F.3d 307, 331–32 (6th Cir. 2012). (ECF No. 59).




                                                  11
  Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 12 of 15 PAGEID #: 380




       Simply put, “the personal opinion of counsel has no place at trial.” Irick v. Bell, 565 F.3d

315, 326 (6th Cir. 2009) (quoting United States v. Collins, 78 F.3d 1021, 1039 (6th Cir. 1996)).

Moreover, when “counsel’s comments can be reasonably construed to be based on personal

belief … [those] statements should be … deemed to be error.” United States v. Bess, 593 F.2d

749, 756–57 (6th Cir. 1979). Thus, counsel’s personal opinions shall be excluded. Additionally,

to the extent any comments regarding counsel’s personal relationships with any witness “can be

reasonably construed to be based on personal opinion,” it is inappropriate for trial. Id.; Irick, 565

F.3d at 326. Accordingly, the Government’s motion to exclude personal opinions or counsel’s

relationship with Defendant is GRANTED.

                 G. Interview Reports Used to Impeach Government Witnesses

       Next, the Government argues that Defendant be precluded from using certain interview

reports to impeach Government witnesses. (ECF No. 59). The Government relies on United

States v. Brika, 416 F.3d 514, 529 (6th Cir. 2005), where the Court reasoned that “[s]uch

documents have been held inadmissible for impeaching witnesses on cross-examination because

they represent the investigator’s selections, interpretations, and interpolations.” Id. (quoting

United States v. Nathan, 816 F.2d 230, 236 (6th Cir. 1987) (internal quotations omitted).

       While this rule is undoubtedly the law of the circuit, the Brika Court went on to explain

that not all interview reports are equivalent to FBI 302 reports. Id. Thus, those reports—even if

prepared by the government—that instead represent a witness statement are “admissible for

impeachment purposes under Fed. R. Evid. 613(a).” Id. (emphasis added). Thus, whether a

document stylized as an “interview report” is admissible, at least for impeachment purposes,

turns on whether that document constitutes a witness statement.




                                                 12
  Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 13 of 15 PAGEID #: 381




       Because the Government provides a potentially broad description of the documents in

question (“interview reports”), this Court cannot discern whether such reports are more like 302

reports or more like witness statements. Indeed, this tracks the precise issue discussed in Brika.

Id. Thus, it would be more prudent to postpone this ruling until the issue arises at trial and the

Court has the opportunity to examine the impeaching report. This motion is DENIED.

                                 H. Improper Character Evidence

       The Government seeks to exclude Defendant from introducing specific instances of good

conduct. (ECF No. 59). For this proposition, the Government cites Rules 404 and 405. Id.

Moreover, the Government, relying on United States v. Dimora, 843 F. Supp. 2d 799, 837 (N.D.

Ohio 2012), asserts that just because the Defendant acted consistent with the law on some

occasions does not disprove that the Defendant acted with criminal intent on another. Id.

       The Defendant, on the other hand, points to Rule 404(b)(2). (ECF No. 63). There,

Defendant rejoins, the same evidence may be used for a separate purpose, i.e., not to prove that

because Defendant acted in one way in a particular instance that she acted in “accordance with

the character” on a separate occasion. Id. (citing Fed. R. Evid. 404(b)(1)).

       It is well-settled that the Federal Rules of Evidence preclude a litigant from

“introduc[ing] character evidence about … specific instances of the person’s conduct,” generally

speaking. United States v. Silber, 456 Fed. App’x 559, 562 (quoting Fed. R. Evid. 405(b).). In

fact, this type of evidence is typically only admissible when offered by Defendant in her case-in-

chief when her “character trait is an essential element of the charge.” Id. In Silber, the Sixth

Circuit held that the district court “correctly excluded … [Defendant’s] testimony that he

received no overbilling notices from Medicare while working in earlier jobs … to show his

honest character.” Id. The Court reasoned that this type of “testimony … falls squarely within



                                                 13
  Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 14 of 15 PAGEID #: 382




Rule 405’s implicit prohibition.” Id. Yet, 404(b) explicitly provides for permitted uses.

Accordingly, to the extent the Government requests exclusion of specific instances of good

conduct consistent with 404(b)’s prohibition—that is, to show that the Defendant displayed good

conduct on one particular occasion to demonstrate that she did not act with criminal intent on

another—its motion is GRANTED.

    I. Government Charging Decisions and Initiatives; Whether Others Committed Same

                                   Crimes under Rules 401 and 403

       Finally, the Government requests to bar Defendant from arguing or presenting evidence

concerning government charging decisions and other initiatives as well as alleged similar crimes

committed by others. The context of such argument is of fundamental importance. For example,

if such arguments and/or evidence go toward a selective prosecutive claim, admissibility would

turn on whether the Defendant had properly preserved the selective prosecution issue. See United

States v. Abboud, 438 F.3d 554, 579 (6th Cir. 2006). Yet, the same evidence presented on cross-

examination might assist the factfinder in determining the “credibility of that witness’

testimony.” Id. at 580. As such, it would be more prudent to postpone this ruling until the issue

arises at trial and the Court has the opportunity to examine such argument or evidence. Thus,

this Court WITHOLDS RULING on these motions.

                                     IV.     CONCLUSION

       For the foregoing reasons, this Court GRANTS in part and DENIES in part the

Government’s First Motion in limine. (ECF No. 59). Finally, this Court WITHOLDS RULING




                                                14
  Case: 2:20-cr-00157-ALM Doc #: 65 Filed: 09/15/21 Page: 15 of 15 PAGEID #: 383




on the admissibility of specific requests in the Government’s First Motion in limine (ECF No. 59)

as well as Government’s Second Motion in limine altogether (ECF No. 60).

       IT IS SO ORDERED.



                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 15, 2021




                                               15
